Order, Supreme Court, Bronx County, entered December 30,1969, denying after hearing appellant’s application for resentence, unanimously reversed, on the law and on the facts, the application granted, and the case remanded for resentence. On this application for resentence in order to afford an opportunity for appeal, defendant testified that after his trial in 1959 he was never advised of his right to appeal and was in fact ignorant of it. There was nothing inherently improbable in his testimony and it was in no way contradicted. The court failed to believe him but gave no indication that this was the result of his demeanor on the stand or any other factor in regard to his testimony which would substantiate that conclusion. Concur — Markewich, J. P., Nunez, Kupferman, Murphy and Steuer, JJ.